Case 3:20-cv-00549-GCS Document 73 Filed 12/01/20 Page 1 of 4 Page ID #426




                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JOSHUA HOSKINS,                             )
                                             )
                  Plaintiff,                 )
                                             )
 vs.                                         )         Cause No. 3:20-cv-00549-GCS
                                             )
 J. RUETER, et al.,                          )
                                             )
                  Defendants.                )


                               MEMORANDUM & ORDER

SISON, Magistrate Judge:

       On June 9, 2020, Plaintiff Joshua Hoskins, an inmate in the custody of the Illinois

Department of Corrections, filed suit pursuant to 42 U.S.C. § 1983 alleging that

Defendants violated his constitutional rights while he was incarcerated at Pinckneyville

Correctional Center. That same day, Hoskins filed a motion for an urgent preliminary

injunction. (Doc. 3). Plaintiff, in his motion, requests that the Court order the Defendants

not to interfere with him receiving his prescription medications for his mental illnesses.

Additionally, he seeks an order that the Warden ensure staff does not listen to his visits

with mental health staff and that his mental health records be protected such that only

mental health staff can access the records. The Court conducted a threshold review of

Plaintiff’s complaint pursuant to 28 U.S.C. § 1915A. (Doc. 7). The June 12, 2020 Order

allowed Plaintiff to proceed on the following claims:




                                         Page 1 of 4
    Case 3:20-cv-00549-GCS Document 73 Filed 12/01/20 Page 2 of 4 Page ID #427




         Count 2: First Amendment retaliation claim against Nurse Rueter, Bailey,
         Wannack, Shirley, Tomshak, Brocke, Wall, Harriss, Heck, Dudek, Swisher, and
         Hale;

         Count 3: Eighth Amendment deliberate indifference claim against Nurse Rueter,
         Bailey, Wannack, Shirley, Tomshak, Brocke, Wall, Harriss, Heck, Dudek, Swisher,
         and Hale for interfering with and/or denying Plaintiff mental health treatment;
         and

         Count 5: Eighth and/or Fourteenth Amendment claim against Nurse Rueter,
         Bailey, Wannack, Shirley, Tomshak, Brocke, Wall, Harriss, Heck, Dudek, Swisher,
         and Hale for the unauthorized disclosure of Plaintiff’s mental health information
         and/or disclosing the information for the purpose of threatening and humiliating
         Plaintiff.

         Thereafter, Defendants filed oppositions to the motion (Doc. 31, 50), and Hoskins

filed replies. (Doc. 32, 51). Based on the reasons delineated below, the Court DENIES the

motion as the motion for preliminary injunction is not warranted.1

         A preliminary injunction is an “extraordinary and drastic remedy” for which there

must be a “clear showing” that Plaintiff is entitled to relief. Mazurek v. Armstrong, 520

U.S. 968, 972 (1997)(quoting 11A CHARLES ALAN WRIGHT, ARTHUR R. MILLER, & MARY KAY

KANE, FEDERAL PRACTICE AND PROCEDURE § 2948 (5th ed. 1995)). The purpose of such an

injunction is “to minimize the hardship to the parties pending the ultimate resolution of

the lawsuit.” Faheem-El v. Klincar, 841 F.2d 712, 717 (7th Cir. 1988). Plaintiff has the

burden of demonstrating: (1) a reasonable likelihood of success on the merits; (2) no

adequate remedy at law; and (3) irreparable harm absent the injunction. See Planned

Parenthood v. Commissioner of Indiana State Dept. Health, 699 F.3d 962, 972 (7th Cir. 2012).




1        No hearing on the motion is necessary because it is apparent from the face of Plaintiff’s pleadings
that he is not entitled to the relief requested.


                                                Page 2 of 4
Case 3:20-cv-00549-GCS Document 73 Filed 12/01/20 Page 3 of 4 Page ID #428




As to the first hurdle, the Court must determine whether “plaintiff has any likelihood of

success – in other words, a greater than negligible chance of winning.” AM General Corp.

v. DaimlerChrysler Corp., 311 F.3d 796, 804 (7th Cir. 2002). If Plaintiff meets his burden, the

Court must then weigh “the balance of harm to the parties if the injunction is granted or

denied and also evaluate the effect of an injunction on the public interest.” Id. In addition,

the Prison Litigation Reform Act provides that a preliminary injunction must be

“narrowly drawn, extend no further than necessary to correct the harm . . . , and be the

least intrusive means necessary to correct that harm.” 18 U.S.C. § 3626(a)(2). Finally,

pursuant to Federal Rule of Civil Procedure 65(d)(2), a preliminary injunction would bind

only the parties, their officers or agents, or persons in active concert with the parties or

their agents.

       Here, the Court finds that Hoskins has failed to establish a likelihood of success

on the merits of his case. He claims that, during the time period of May and June 2020

while housed in R5, the segregation wing, Defendants forced him to refuse his

psychotropic medications and that Defendants disclosed his private mental health

information. Hoskins does not provide proof of these allegations beyond his own

unsworn statements and Defendants deny these allegations. The Court agrees with

Defendants that Hoskins failed to provide sufficient evidence to show that any actions

by Defendants have led to his refusal of his medications during May and June 2020.

       In fact, Hoskins’s medical records refute his allegations about being forced to

refuse his medications, as the medical records reveal that he was not prescribed




                                          Page 3 of 4
    Case 3:20-cv-00549-GCS Document 73 Filed 12/01/20 Page 4 of 4 Page ID #429




psychotropic medications during this time period claimed in his motion.2 Specifically, on

May 12, 2020, Dr. Randy Readling, a psychiatrist, discontinued Hoskins’s psychotropic

medications. His medical records also show that he has a history of refusing his

medications and medical appointments. Likewise, Hoskins has not provided any

evidence beyond his unsworn statements to support his allegations that security staff

improperly obtained his medical information and disclosed that information by listening

outside the telepsych room and his cell. Similarly, as to his retaliation claim, Hoskins has

not demonstrated that any of Defendants have prevented him from filing suits or

grievances. In fact, Hoskins’ case filings in this judicial district reflect otherwise. In 2020

alone (last case filed on October 9, 2020); Hoskins has filed twelve (12) lawsuits in this

Court against many of these same Defendants based on similar allegations. See 20-00302-

RJD; 20-00395-MAB; 20-00508-GCS; 20-00522-GCS; 20-00533-GCS; 20-00549-GCS; 20-

00560-DWD; 20-00575-DWD; 20-00766-NJR; 20-00776-SPM; 20-00788-DWD and 20-

01068-DWD. Because Hoskins has not shown a likelihood of success on the merits, the

Court finds that a preliminary injunction is not warranted.

         Accordingly, the Court DENIES Plaintiff’s motion for urgent preliminary

injunction. (Doc. 3).                                                           Digitally signed
                                                                                by Judge Sison 2
         IT IS SO ORDERED.                                                      Date: 2020.12.01
                                                                                14:58:11 -06'00'
         Dated: December 1, 2020.                           ______________________________
                                                            GILBERT C. SISON
                                                            United States Magistrate Judge


2       Hoskins’s medical records show that he was previously diagnosed with bipolar disorder, mood
disorder and depression and that he previously was prescribed Depakote (1000 mg) for his bipolar
condition, Prozac (20 mg) for depression, and Risperdal (0.5 mg), an anti-psychotic drug.


                                            Page 4 of 4
